Title: To James Madison from Robert Patterson, 1 January 1810
From: Patterson, Robert
To: Madison, James


Sir,Mint of the U. States. Jany 1st. 1810.
I have the honour of laying before you a Report of the operations of the Mint for the last year.
From the Treasurer’s statement, herewith transmitted, it will appear, that during this period, there have been issued from the Mint, of gold coins, in half eagles, 33,875 pieces, amounting to 169,375 dollars; of silver coins, in half dollars & dims., 1,450,520 pieces, amounting to 707,376 dollars; & of copper coins, in cents & half cents, 1,377,439 pieces, amounting to 8,001 dollars 53 cents. Making in the whole, Two Millions, eight hundred & sixty one thousand, eight hundred & thirty four pieces of coin, amounting to Eight hundred & eighty four thousand, seven hundred & fifty two dollars, fifty three cents.
The supply of bullion is still abundant; nor is there any apprehension of a deficiency. I have the honour to be, Sir, with sentiments of the most perfect respect & esteem, your obedient faithful servant
R. Patterson
